Matter of Walters (Commissioner of Labor) (2017 NY Slip Op 05497)





Matter of Walters (Commissioner of Labor)


2017 NY Slip Op 05497


Decided on July 6, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 6, 2017

524081

[*1]In the Matter of the Claim of CLAUDETTE WALTERS, Appellant. COMMISSIONER OF LABOR, Respondent.

Calendar Date: May 9, 2017

Before: Peters, P.J., Garry, Egan Jr., Rose and Devine, JJ.


Claudette Walters, Syracuse, appellant pro se.
Eric T. Schneiderman, Attorney General, New York City (Bessie Bazile of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 24, 2016, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment as a part-time carousel operator at an amusement park without good cause. Claimant testified that, on her last day of employment, she was going to be late because she had attended a doctor's appointment and, after she learned that her supervisor had to cover for her, she quit because she was afraid she was going to be reprimanded or terminated. Notably, resignation in anticipation of being discharged does not constitute good cause for leaving one's employment (see Matter of Welsh [Commissioner of Labor], 138 AD3d 1328, 1328 [2016]; Matter of Zerrillo [Commissioner of Labor], 91 AD3d 1011, 1012 [2012]).
She further testified that she also quit her job because the employer made it difficult for her to schedule medical appointments when the employer was short-staffed. Claimant admitted, however, that she was never informed that her job was in jeopardy due to being absent from or late to work. Dissatisfaction with one's work schedule also does not constitute good cause for leaving one's employment (see Matter of McCarthy [Commissioner of Labor, 120 AD3d 876, 877 [2014]; Matter of della Croce [Commissioner of Labor], 117 AD3d 1249, 1249 [2014]).
Claimant also testified that she quit her job due to stress involving a coworker. Claimant admitted, however, that her supervisor had taken certain actions as a result of her report and had changed her schedule so she did not have to work with the individual in question. In our view, the Board's decision, that claimant left her employment for personal and noncompelling [*2]reasons, is supported by substantial evidence and will not be disturbed (see Matter of Neely [Pinnacle Lutheran Church—Commissioner of Labor], 110 AD3d 1129, 1130 [2013]; Matter of Bielak [Commissioner of Labor], 105 AD3d 1226, 1227 [2013]).
Peters, P.J., Garry, Egan Jr., Rose and Devine, JJ., concur.
ORDERED that the decision is affirmed, without costs.